—Order unanimously affirmed without costs. Memorandum: We reject the contention of respondent that Family Court abused its discretion in revoking his probation and placing him with the Division for Youth. A court is not compelled to continue a juvenile delinquent on probation where the conduct constituting a violation of the conditions of probation occurs within one week of the effective date of the order of probation and before the Probation Department has provided any services. A violation petition may be filed “at any time during the period of an order of probation” (Family Ct Act § 360.2 [1]). (Appeal from Order of Monroe County Family Court, Kohout, J. — Violation of Probation.)
Present — Green, J. P., Lawton, Wisner, Callahan and Balio, JJ.